Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40      Desc Main
                              Document      Page 1 of 52




                                                        Cavender




                                               /s/Louis G. McBryan




                                              _____                     __
                                              6849 Peachtree Dunwoody Road
                                              Building B-3, Suite 100_______
      XXXXXXXX                                Atlanta, GA 30328___________
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document      Page 2 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document      Page 3 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document      Page 4 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document      Page 5 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document      Page 6 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document      Page 7 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document      Page 8 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document      Page 9 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 10 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 11 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 12 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 13 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 14 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 15 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 16 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 17 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 18 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 19 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 20 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 21 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 22 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 23 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 24 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 25 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 26 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 27 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 28 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 29 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 30 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 31 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 32 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 33 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 34 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 35 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 36 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 37 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 38 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 39 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 40 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 41 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 42 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 43 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 44 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 45 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 46 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 47 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 48 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 49 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 50 of 52
Case 18-65726-jwc   Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40   Desc Main
                              Document     Page 51 of 52
Case 18-65726-jwc     Doc 217    Filed 06/05/19 Entered 06/05/19 10:41:40           Desc Main
                                Document     Page 52 of 52


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

   IN RE:                                       )        CHAPTER 11
                                                )
   TROP, INC., et al.,                          )        Jointly Administered Under
                                                )        CASE NO. 18-65726-jwc
                     Debtors.                   )
 ________________________________               )

                               CERTIFICATE OF SERVICE

       This is to certify that I have electronically filed Debtor Country Club's Standard
Monthly Operating Report for the Period from March 1, 2019 to March 31, 2019 with the
Clerk of Court using the CM/ECF system, which will send electronic notification to all users
who have consented to such service.

       This 5th day of June 2019.

                                           McBRYAN, LLC


                                           /s/Louis G. McBryan
                                           Louis G. McBryan, Georgia Bar No. 480993
                                           6849 Peachtree Dunwoody Rd
                                           Building B-3, Suite 100
                                           Atlanta, GA 30328
                                           Telephone (678) 733-9322
                                           Fax (678) 498-2709
                                           lmcbryan@mcbryanlaw.com
                                           Attorneys for Debtor
